DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fillet” in at least claim 1 is used by the claim to mean “a projecting surface,” while the accepted meaning is “arc shaped rounding of an interior or exterior angle.” The term is indefinite because the specification references a fillet as element (13) which is an irregular shaped mass at an interior corner of the vertical support member shown in Figure 3 and not an arc shaped rounding as the definition states.  
The claim is further indefinite because it requires no additional reinforcement.  Additional compared to what?  One could argue that the fillets (13) are reinforcing structures.  Do they count as additional?  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. 4,977,722).

In re Claim 1, Taylor teaches a frame member with a front wall (66) forming a front surface of the member and having a first thickness; a rear wall (56) parallel to the front wall forming a rear surface of the member and having a second thickness; a nose side wall (52) forming a nose surface of the member and having a third thickness; a tail side wall (54)forming a tail surface of the member and having a fourth thickness, wherein the nose side wall and tail side wall join the front and rear walls to one another to form a hollow central cavity therebetween; and one or more fillets(68) each disposed at an intersection of the nose side wall or the tail side wall and the front wall or the rear wall, wherein one or more fillets extend into the central cavity of the member and have a constant cross section along the length of the member.  The examiner notes the the fillets (68) are surfaces that project into the central cavity as does the applicants “fillets” shown in Figure 13 of the instant application.   The third and fourth thicknesses are greater than the first and second thicknesses and wherein the member is formed as a unitary body without an additional reinforcement, and wherein the third and fourth thicknesses are greater than the first and second thicknesses.
Taylor does not teach that the member is formed as a unitary body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the member as a unitary body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  Forming the frame member as one body would result in a stronger frame member, that is less prone to coming apart.  This modified frame member would without an additional reinforcement in the same way as the applicant’s frame member.
In re Claim 2 Taylor has been specifically discussed but does not specifically teach the member has a deflection less than 1.5 inch over a 96-inch span when subject to a 3000-pound load in a through-door direction at a midpoint of the member.  However, as was noted above, the modified Seymour reference discloses the positively claimed limitations and there is therefore capable of the same properties and functional characteristics described in Claim 2.
In re Claims 3-4, Taylor has been specifically discussed but does not specifically teach that at least one of the third and fourth thicknesses are between about 1.5 and about four times greater or about three times than the greater of the first and second thicknesses.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have thickness in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   The thickness of the nose and tail side wall, experience repetitive stresses and 
In re Claim 5, Figure 5 of Taylorr does show that the front and rear walls (66,56) appear have sections that appear to be of the same thickness.  However should the applicant dispute this, changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  Equally thin front and rear walls would produce a cost savings in material used to produce the frame. The third and fourth wall (52,54) thicknesses are greater than the first and second thicknesses.
In re Claim 6 Taylor teaches that member (50) has a through-door direction.   Going through the door involves passing through a three dimensional space with height, width, and depth dimensions that will parallel to the three dimensional surfaces of the the nose wall (52) and the tail wall (54).  Seymour does not specifically teach a moment of inertia about the axis in the through-door direction is between about 0.6 in4 and about 6 in4.  However, as was noted above, the modified Seymour reference discloses the positively claimed limitations and there is therefore capable of the same properties and functional characteristics described in Claim 2.
In re Claims 12, Taylor teaches that the frame may be extruded (column 1, Lines 33).  Howerver, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Taylor does not teach that the frame is made of aluminum alloy.  It would have been obvious to one having ordinary skill in the art to use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. Aluminum alloy is a durable, light weight material
In re Claims 13, Taylor has been specifically discussed but does not specifically teach that width of one or more of the front wall and rear wall is less than about 2 and a half inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have thickness in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   A thickness of less than 2.5 inches would reduce the weight of the vertical supports, allowing for a light overall door that is easier to install.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. 4,977,722)in view of Vander Bent JR. (U.S. 20200199924)
In re Claim 7, Taylor teaches that the sliding patio doors doors (14.) Figure1,2 ,5)  have breakout pivot points.  However Taylor does not specifically claim that the sliding doors with a breakout pivot is positioned in a space formed inward of the front wall, the rear wall, the nose wall, and the tail wall.
Vander Bent teaches that the pivot /hinge rood (130) is positioned the vertical side edge of sliding door (100).  (Figure 2)
It would be obvious for the Taylor to have a pivot with the placement taught by the Vander Bent reference.  This would allow for a sizeable opening to be exposed when the door pivots open.  The placement of the pivot in the Taylor/Vander Bent combination would result in the breakout pivot positioned in a space (92) formed inward of the front wall, the rear wall, the nose side wall, and the tail side wall.
In re Claim 8, Taylor modified by Vander Bent has been previously disclosed.  Vander Bent teaches a cylindrical locking pin (160) with flat surfaces on opposite sides (top and bottom) of head (366) at the end of the pin.  (Figures 3A,3B) The examiner notes that the claim does not specifically claim a strike plate. Therefore, it is not afforded patentable weight.  The pin with the head (366) with opposing flat sides would be capable of the functional limitation of either directly or indirectly engaging a strike plate. The placement of the locking pin in the Taylor/Vander Bent combination would result in the locking pin is positioned in a space formed inward of the front wall, the rear wall, the nose wall, and the tail wall.
In re Claim 9, Taylor modified by Vander Bent has been previously disclosed.  Vander Bent teaches a cylindrical slide pin (160) with flat surfaces on opposite sides (top and bottom) of head (366) at the end of the pin.  (Figures 3A,3B) The examiner notes that the claim does not specifically claim a strike plate. Therefore, it is not afforded patentable weight.  The pin with the head (366) with opposing flat sides would be capable of the functional limitation of either directly or indirectly engaging a strike plate. The placement of the locking pin in the Taylor/Vander Bent combination would .
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. 4,977,722) in view of Seymour et al. (U.S. 200120117881)
In re Claim 14, Taylor teaches a patio door (14) with a frame member with a front wall (66) forming a front surface of the member and having a first thickness; a rear wall (56) parallel to the front wall forming a rear surface of the member and having a second thickness; a nose side wall (52) forming a nose surface of the member and having a third thickness; a tail side wall (54)forming a tail surface of the member and having a fourth thickness, wherein the nose side wall and tail side wall join the front and rear walls to one another to form a hollow central cavity therebetween; and one or more fillets(68) each disposed at an intersection of the nose side wall or the tail side wall and the front wall or the rear wall, wherein one or more fillets extend into the central cavity of the member and have a constant cross section along the length of the member.  The examiner notes the the fillets (68) are surfaces that project into the central cavity as does the applicants “fillets” shown in Figure 13 of the instant application.   The third and fourth thicknesses are greater than the first and second thicknesses, and wherein the member is formed as a unitary body without an additional reinforcement, and wherein the third and fourth thicknesses are greater than the first and second thicknesses.  The patio door has top, bottom, left, and right vertical support members that form a perimeter frame (12) that support a glass door pane (14).
Taylor does not teach that the member is formed as a unitary body.  It would have been obvious to one having ordinary skill in the art at the time the Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  Forming the frame member as one body would result in a stronger frame member, that is less prone to coming apart.  This modified frame member would without an additional reinforcement in the same way as the applicant’s frame member.
Taylor does note teach a door operation mechanism that drives the door in a horizontal direction.
Seymour teaches a top support member (80); a bottom support member(82); a glass door pane (20) held along its perimeter by the vertical, top, and bottom support members, wherein the pane and the support members comprise a door surface area; a slide rail (12), the slide rail adapted to allow the door to slide in a horizontal direction; and a door operation mechanism (motor) adapted to drive the door in the horizontal direction to open and close the door in response to a signal.  (Paragraph 0030) (Figures 1-18)
It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the teaching of Seymour into Taylor.  Sliding doors for patios are well know and the slid rail provides support along an entire side of the door.  The use of a motor allow for the door to be open automatically.
Taylor does not specifically teach that the track/slide rail is positioned below the door member.  However, the examiner takes official notice that such lower slide rail tracks are well known in the art and that using one would be obvious to one of ordinary 
In re Claims 15 and 16, Taylor modified by Seymour has been specifically discussed.  Glass pane (14 – Taylor Figure 1) and (20-Seymour Figure 1). Taylor does not specifically teach that the height of the exposed area is about 96 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an exposed height of 96, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such an exposed height would allow for proper visibility through the glass door and allow the transmission of light through a large clear pane into the room interior.
Taylor does not specifically teach when the door assembly is subject to a pressure differential of about 80 PSF, the vertical support members are permanently deformed by less than 0.4% of the height or that the vertical profiles have an instantaneous deflection of less than about 2 inches.   However, the modified Taylor reference discloses the positively claimed limitations and there is therefore capable of the same properties and functional characteristics described in Claims 15 and 16.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. 4,977,722) in view of Clancy (U.S. 5,820,170).
In re Claim 10, Taylor has been previously discussed but does not specifically teach an interlock assembly adapted to engage with a mating assembly on another door, the interlock assembly comprising a mounting surface positioned adjacent to the nose wall or the tail wall and one or more fasteners extending through the mounting 
Clancy teaches doors with interlock (20,22,23,24,25). The interlock latch (20,23), keeper structure (22), and handle (24,25) are secured in place by fasteners (52,90) that extend into the leading and side edges of the doors they are mounted to  .(Figures 1,-4)
It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the door latch taught by Clancy into Taylor in order to secure the sliding doors closed. In the Taylor/Clancy combination the interlock (20-25) would mounting surfaces positioned adjacent/close to the nose side wall or the side tail wall and one or more fasteners extending through the mounting surfaces and into the adjacent nose wall or tail wall.  Wind can strike a door from a variety of directions, and when a wind load impinges on the door, the fasteners (52,90) are stressed in a shear direction.

Allowable Subject Matter
Claims 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose four fillets, each positioned at the intersections of the front, rear, and side walls.
Response to Arguments
Applicant's arguments filed on 11/22/21 with respect to the claims have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Taylor reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633